Citation Nr: 1615169	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-25 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to August 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guayama, Puerto Rico.  Jurisdiction is now with the VA RO in Philadelphia, Pennsylvania.

In March 2015, the Veteran filed a claim for entitlement to service connection for retinal kidney disease, hypertension, heart disease, edema, depression, diabetes and a herniated disc.  The issue of entitlement to service connection for depression is currently before the Board and the issue of service connection for diabetes was denied in a May 2015 rating decision.  However, the issues of retinal kidney disease, hypertension, heart disease, edema, and a herniated disc have not been adjudicated by the RO in the first instance.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  By a rating decision dated August 2003, the RO originally denied a claim for service connection for a psychiatric disorder; the Veteran did not file a substantive appeal with regard to that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  By a rating decision dated February 2004, the RO originally denied a claim for service connection for posttraumatic stress disorder; the Veteran did not file a substantive appeal with regard to that determination, nor was any new and material evidence received within the appeal period thereafter.

3.  Evidence added to the record since the August 2003 and February 2004 denials, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision, which denied a claim of entitlement to service connection for a psychiatric disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The February 2004 rating decision, which denied a claim of entitlement to service connection for posttraumatic stress disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  New and material evidence has been received since the August 2003 and February 2004 RO denials for entitlement to service connection for posttraumatic stress disorder and a psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, in January 2012, the Veteran spoke on the phone with a VA employee and indicated he wished to reopen his claim for service connection for posttraumatic stress disorder (PTSD), and in March 2012, the Veteran indicated he wished to reopen his claim for a psychiatric disorder, to include PTSD.  Claims for service connection for psychiatric disorders, to include PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized and combined these issues on the cover page.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate an issue on its merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claims for service connection for PTSD and a psychiatric disorder were denied in August 2003 and February 2004 rating decisions.  The Veteran did not file substantive appeals with regard to those decisions, nor was any new and material evidence received within the appeal periods, and therefore, those decisions became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  At the time of the August 2003 decision, the relevant evidence of record included the Veteran's service treatment records.  At the time of the February 2004 decision, the relevant evidence of record included the Veteran's service treatment records and personnel records.  The RO denied both claims finding there were no diagnoses of PTSD or a psychiatric disorder.

New evidence added to the record since the August 2003 and February 2004 rating decisions consists medical evidence documenting symptoms of depression and PSTD and a diagnosis of generalized anxiety disorder.

The Board finds this evidence constitutes new evidence.  It is not cumulative or redundant of the evidence of record at the time of August 2003 and February 2004 final denials of the claims sought to be reopened and has not previously been before VA agency decision makers.  

The Board also finds this new evidence is material.  The Veteran's claims were previously denied because the evidence did not show any diagnosed psychiatric disorders, to include PTSD.  The newly submitted evidence demonstrates a diagnosis of generalized anxiety disorder.  Therefore, the Board finds this newly submitted evidence raises a reasonably possibility of substantiating the claims on appeal and, therefore, the claims are reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened, and to this extent only, the appeal is granted.


REMAND

As an initial matter, the service treatment records associated with the Veteran's electronic claims file are incomplete.  Specifically, there is no entrance examination and no reports of medical history from entrance or separation from service associated with the electronic claims file.  The available service treatment records document that the Veteran underwent a VA psychiatric evaluation prior to being found to be "fit for duty," and this examination report is also not associated with the electronic evidence of record.

On remand, the RO must determine if the complete copy the Veteran's service treatment records have not been associated with the electronic evidence of record.  The RO must make as many requests as are necessary and undertake reasonable efforts to obtain any outstanding service treatment records from all potential sources until responses determine that the records do not exist or until further attempts to obtain those records are deemed futile.  See 38 C.F.R. § 3.159(c)(2) (2015).  If unable to obtain the outstanding service treatment records the RO must inform the Veteran and his representative of such as required by VA regulations.  See 38 C.F.R. § 3.159(e) (2015).

The RO must also obtain and associate with the electronic evidence of record all outstanding VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

As the Veteran's service treatment records are not complete, the Board finds the issues of entitlement to service connection for a psychiatric disorder, to include PTSD, hepatitis C, a bilateral ankle disorder, hearing loss, and tinnitus must be remanded so these claims may be fairly adjudicated upon receipt of any outstanding medical treatment records.

The Veteran contends he contracted hepatitis C due to air gun inoculations received during service, which were infected with the virus.  The evidence of record reflects medical evidence of a diagnosis of hepatitis C and the Veteran's statements are competent evidence that he received air gun injections of inoculations in connection with his service.  Despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, "it is biologically plausible."  VBA Fast Letter 04-13 (June 29, 2004).  As such, the Board finds this evidence is meets the low threshold requiring VA to provide the Veteran with an examination in connection with his claim for service connection for hepatitis C.  38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination report must include a discussion of all risk factors (both during and after service) presented by the Veteran as to whether or not these caused his current hepatitis C.

In a May 2015 letter to the Veteran, the RO denied entitlement to nonservice-connected pension benefits.  The Veteran filed an August 2015 notice of disagreement, yet the RO has not yet provided the Veteran with a statement of the case and the evidence does not show that the RO is actively working on this issue.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain:

* the Veteran's outstanding service treatment records from all appropriate records repositories.

* all outstanding VA treatment records prior to February 2, 2012,

* all outstanding VA treatment records from March 24, 2012, to February 3, 2014, and

* all outstanding VA treatment records from May 15, 2015, to the present.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must provide the information necessary to the Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's claimed stressors.

3.  Following completion of the above, and if, and only if, adequate verification of stressors is obtained, the Veteran must be provided with a VA PTSD examination to determine whether any PTSD found is related to his active duty service.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered.

The examiner must be provided with the Veteran's electronic claims file for review in conjunction with the examination.  All necessary special studies or tests including psychological testing and evaluation must be accomplished, and all pertinent symptomatology and findings must be reported in detail.

If the examiner finds a diagnosis of PTSD, the examiner must specify:

(a)  What verified stressor found was sufficient to produce PTSD.  The examiner must state upon what specific evidence each determination is based.

(b)  Whether any diagnosed PTSD is due to one or more of the verified in-service stressors.  The examiner must state upon what specific evidence each determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded the appropriate VA examination to determine whether any psychiatric disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide the below medical opinions.

(A)  If the Veteran's induction examination is not obtained in conjunction with this remand or if there are no notations of a preexisting psychiatric disorder on the induction examination, the examiner must state:

(i) Whether any currently or previously diagnosed psychiatric disorder existed prior to the Veteran's service.  The examiner must state the specific evidence upon which this finding is based.

(ii) If the examiner determines that any currently or previously diagnosed psychiatric disorder did exist prior to service, the opinion must address whether the psychiatric disorder was aggravated due to the Veteran's active duty service.  The examiner must state the specific evidence upon which this finding is based.

(iii) If the examiner determines that any currently or previously diagnosed psychiatric disorder did not exist prior to service, the opinion must state whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's active duty military service.  The examiner must state the specific evidence upon which this finding is based.

(B)  If a preexisting psychiatric disorder is noted on the Veteran's induction examination, the examiner must state:

(i) Whether any currently or previously diagnosed psychiatric disorder was aggravated due to the Veteran's active duty service.  The examiner must state the specific evidence upon which this finding is based.

VA must inform the examiner that:

* If the examiner determines that a psychiatric disorder preexisted the Veteran's military service, the evidence supporting this finding must be obvious and manifest and the examiner must thoroughly explain the evidence supporting this determination.

A complete rationale for each opinion must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The Veteran must be afforded the appropriate VA examination to determine whether any hepatitis C found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's competent statements, to include that he received inoculations via air gun injection during service, the examiner must state whether any currently or previously diagnosed hepatitis C is related to the Veteran's active duty service.

The examination report must include a discussion of all risk factors (both during and after service) presented by the Veteran and the record as to whether or not these caused his current hepatitis C.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The Veteran must be provided with the appropriate VA examination to determine whether any hearing loss or tinnitus found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner.  The examiner must elicit from the Veteran details regarding the onset and symptoms of his claimed audiological disabilities during and since separation from service.   If the Veteran's service treatment records are unavailable, the examiner must be informed of such.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiners must state:

* Whether any currently or previously diagnosed hearing loss is due to the Veteran's active duty service or to any service-connected disorder.  The examiner must state upon what specific evidence this determination is based.

* Whether any currently or previously diagnosed hearing loss is aggravated by the Veteran's active duty service or any service-connected disorder.  The examiner must state upon what specific evidence this determination is based.

* Whether any currently or previously diagnosed tinnitus is due to the Veteran's active duty service or to any service-connected disorder.  The examiner must state upon what specific evidence this determination is based.

* Whether any currently or previously diagnosed tinnitus is aggravated by the Veteran's active duty service or any service-connected disorder.  The examiner must state upon what specific evidence this determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

7.  The Veteran must be provided with the appropriate VA examination to determine whether any bilateral ankle disorder found is related to his military service.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner.  The examiner must elicit from the Veteran details regarding the onset and symptoms of his claimed bilateral ankle disorders during and since separation from service.   If the Veteran's service treatment records are unavailable, the examiner must be informed of such.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiners must state:

* Whether any currently or previously diagnosed ankle disorder is due to the Veteran's active duty service or to any service-connected disorder.  The examiner must state upon what specific evidence this determination is based.

* Whether any currently or previously diagnosed ankle disorder is aggravated by the Veteran's active duty service or any service-connected disorder.  The examiner must state upon what specific evidence this determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

8.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

10.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  The case must be returned to the Board for appellate review.

11.  Thereafter, the RO must issue a statement of the case and notify the Veteran of his appellate rights with regard to the denial of entitlement to nonservice-connected pension benefits.  38 C.F.R. § 19.26 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If, and only if, the Veteran perfects an appeal as to this issue, it must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


